Citation Nr: 1230923	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-07 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1973 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by which the RO, in pertinent part, denied service connection for sleep apnea. 

In a January 2009 VA form 9, the Veteran indicated that he wanted a Board hearing in front of a Veterans Law Judge (VLJ) at the RO (travel board hearing).  In a statement attached to this form, the Veteran indicated that he wanted a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was scheduled for a DRO hearing on October 19, 2009; however, he did not report to the hearing, and has not submitted a reason or requested to reschedule.  In addition, with regard to his travel Board hearing request, the Veteran submitted a VA form 9 later in January 2009, in which he stated that he did not want a hearing in front of a VLJ.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In August 2010, the Board remanded the issue on appeal to the RO for further development of the evidence.  In particular, the Board asked that the examiner who conducted a January 2010 VA examination pertinent to the issue on appeal offer clarification of the opinion based on a more thorough review of the evidence of record.  Instead, an examiner who did not examine the Veteran offered an opinion on the origins of the Veteran's sleep apnea.  The question to the examiner was whether the Veteran's obstructive sleep apnea manifested during service.  Instead, the examiner opined that the Veteran's obstructive sleep apnea manifested either before or after service, reasoning that the sleep apnea was developmental, so it more likely preexisted service or developed after service, without any satisfactory explanation as to why the in-service symptoms did not represent onset in service.  The opinion does not reconcile the two equal probabilities of onset prior to service and after service or explain why, if the onset could have been prior to service or after service, it could not also equally have occurred in service.  As the opinion authored in September 2010 does not address the question posed, it is not adequate.  Thus, a remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to assist the Veteran with his claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran contends that he has sleep apnea which began while he was on active duty.  His service treatment records reflect that he was seen in February 1976 for difficulty staying awake during the day.  Although the diagnosis was of narcolepsy, the symptoms of daytime fatigue or sleepiness was reported at the time.  An undated record indicates that the Veteran napped daily and had difficulty staying awake during the day.  

A February 1994 service treatment record shows that the Veteran had severe snoring problems and was not getting sufficient rest.  April 1994 service treatment records show that the Veteran had severe snoring problems, but that his wife did not notice sleep apnea, and the Veteran felt well rested in the morning.  A May 1994 service treatment record shows that the Veteran had increasingly severe snoring but that he did not have any sleep related complaints.  At that time, his body weight was assessed as ideal.  An undated service treatment record shows that the Veteran had possible sleep apnea or metabolic dysfunction.  Apparently, the Veteran was scheduled for a sleep study at the VA Medical Center (VAMC) in Louisville, Kentucky, in June 1994.  Following service, the Veteran indicated that he did not undergo a sleep study in service.

In numerous reports of medical history completed during service, the Veteran explicitly denied problems sleeping.  In a written statement after service, the Veteran asserted that he did not have problems sleeping, but asserted that sleep apnea occurred during sleep.  In May 1994, the Veteran's body weight was characterized as ideal.  At that time, he weighed approximately 170 pounds.  His weight on service separation was 172 pounds.  

In October 2002, the Veteran sought private medical treatment for loud snoring.  At that time, his wife reported witnessing apneas.  Sleep apnea was suspected, and a sleep study performed that month revealed the presence of sleep apnea.  When sleep apnea was definitively diagnosed six years after service in October 2002, the Veteran weighed 188 pounds.

In September 2010, a VA examiner opined that the Veteran's sleep apnea was unrelated to service.  The VA examiner explained that the vast majority of snorers did not have sleep apnea and that the vast majority of people with a sleep disturbance did not have sleep apnea but that the vast majority of those with sleep apnea had a sleep disturbance and possibly snored.  According to the VA examiner, it was not possible to opine on the Veteran's sleep apnea based on vague symptoms.  She explained that the predominant cause of obstructive sleep apnea was a developmentally narrow oropharyngeal airway often with superimposed natural aging and an elevated body mass index (BMI).  She concluded that the Veteran's sleep apnea was developmental (so preexisted service) or developed after service as a result of age and post-service weight gain.

The September 2010 VA examiner did not offer a sufficient explanation as to why she thought the Veteran's sleep apnea was developmental, as there is no evidence in the record of a developmentally narrow oropharyngeal airway, including prior to service or in service, or as to why the in-service symptoms of snoring and daytime fatigue and sleepiness do not reflect in-service onset of sleep apnea.  As indicated, the question to the examiner was whether the Veteran's obstructive sleep apnea manifested during service.  The examiner's opinion that the Veteran's obstructive sleep apnea manifested either before or after service does not explain why, if the onset could have been prior to service or after service, it could not also equally have occurred in service.

A new examination is required for an opinion as to the likely origins of the Veteran's sleep apnea that takes into account his specific circumstances and entire service and post-service medical history.  The examination instructions are contained in the second paragraph below.

The Veteran's service treatment records reflect that he was to be sent to the Louisville VAMC for a sleep study in June 1994.  The Veteran has denied a sleep study in service.  Nonetheless, the RO is to obtain all records pertaining to the Veteran from the Louisville VAMC dated from May 1994 to the conclusion of the Veteran's service in April 1996.  If no records from the Louisville VAMC are secured, the RO should document its efforts to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Louisville VAMC dated from May 1994 to April 1996 (service separation).  If no records from the Louisville VAMC are secured, the RO should document the unavailability of such records and its efforts to obtain them. 

2.  Schedule a VA examination to assist in determining the etiology of the Veteran's sleep apnea.  After a review of the record, a history from the Veteran, and examination of the Veteran, the examiner is asked to offer the following opinion:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's obstructive sleep apnea first manifested during service or is otherwise related to service?  In rendering the opinion, the examiner should specifically note and discuss the significance service treatment record evidence of daytime somnolence, a diagnosis of narcolepsy, complaints of worsened snoring, and suspected sleep apnea; the post-service weight gain; and should discuss why the in-service sleep-related complaints do or do not constitute sleep apnea or a precursor to sleep apnea during service.

Any necessary diagnostic testing should be accomplished.  A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.  

3.  After completion of the above development, the claim for service connection for sleep apnea should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


